

117 HR 356 IH: Federal Hiring Improvement Reform and Enforcement Act
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 356IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mr. Steube introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide greater flexibility to agencies to make appointments to positions for which there is a severe shortage of candidates, and for other purposes.1.Short titleThis Act may be cited as the Federal Hiring Improvement Reform and Enforcement Act or the Federal HIRE Act. 2.Federal agency appointment flexibility(a)In generalChapter 31 of title 5, United States Code, is amended by inserting after section 3116 the following new section:3117.Agency appointment flexibility(a)In generalThe head of an agency may, without regard to the provisions of section 3304 and sections 3309 through 3318, appoint a qualified individual to a position within the agency that is in the competitive service and for which the head of the agency determines that there is a severe shortage of candidates. (b)Rule of constructionThis provision shall not be construed as superseding or otherwise affecting any authority granted to the head of any agency under any other provision of law to make appointments without regard to a provision of chapter 33.(c)Agency definedThe term agency has the meaning given such term under section 551..(b)Clerical amendmentThe table of sections for chapter 31 of title 5, United States Code, is amended by inserting after the item related to section 3116 the following item:3117. Agency appointment flexibility..